Citation Nr: 1241665	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for mood disorder, currently rated as 30 percent disabling.

2.  Entitlement to an effective date prior to June 13, 2008 for assignment of a 10 percent rating for left elbow strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) dated in June 2007, which granted service connection and assigned a noncompensable rating for left elbow strain effective from January 9, 2006 (date of original claim for service connection for this disability), and in November 2008, which granted service connection and assigned a 10 percent rating for mood disorder effective from October 17, 2007 (date of original claim for service connection for this disability).  The Veteran's notice of disagreement was received by the RO in June 2008 as to the June 2007 original rating for left elbow strain and in February 2009 as to the rating for mood disorder.  The November 2008 rating decision also assigned an increased 10 percent rating for left elbow strain from June 13, 2008.  A statement of the case was issued in April 2010 and a substantive appeal was received in May 2010.  In a May 2012 supplemental statement of the case, the RO increased the rating for mood disorder to 30 percent, effective April 6, 2012 (date of VA examination).  

The Veteran testified at a Travel Board hearing in June 2012, and a transcript of this hearing is of record.  At the hearing, the veteran submitted additional evidence consisting of a statement from a co-worker regarding his mental health.  On the record during his hearing and in an attached statement, the veteran waived RO consideration of this evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a higher initial rating for his mood disorder and an effective date of January 9, 2006, the date of his original claim for service connection, for the increased 10 percent rating of his left elbow strain.  It appears that the Veteran has limited the left elbow appeal to the question of whether a 10 percent rating is warranted prior to June 13, 2008.  He does not appear to be contending that a rating in excess of 10 percent is warranted during the appeal period. 

The Veteran underwent VA mental disorders examination most recently in April 2012.  However, during his June 2012 Travel Board hearing, although theVeteran testified that the severity of his psychiatric disability had not changed since his original, October 2009, VA examination; he reported increased symptoms including suicidal ideation every three to four months, obsessional rituals, missing over 300 hours from work during the past year (six months as the hearing was in June), panic attacks all the time, speaking illogically, anger (he punched holes into the wall), disorientation, memory problems, and difficulty maintaining relationships.  Accordingly, an examination to reconcile the prior examination findings with the hearing testimony is necessary.

With regard to the left elbow issue, the Board finds that the ranges of motion reported at the April 2007 VA examination are confusing and in need of clarification.  Notably, for VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  However, the examination report reports ranges of motion which suggest that there may have been misstated.  For example, left elbow pronation and supination to 150 degrees.  Accordingly, a remand is necessary to obtain a clarification/explanation of the left elbow range of motion findings on the April 2007 VA examination in light of the normal ranges of motion for VA compensation purposes provided at 38 C.F.R. § 4.71, Plate I.  

Finally, the RO should obtain updated mental health treatment records.  A review of the records show that the most current VA treatment records associated with the claims file are dated in July 2011.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any VA mental health treatment records (not already of record) since July 2011.  

2.  After the above is completed, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his mood disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of mood disorder under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2012).  A GAF score should be reported.  

3.  The Veteran's claims file should also be forwarded to the VA examiner who authored the April 2007 VA joints examination report concerning the Veteran's left elbow disability, if available.  After reviewing the claims file, the April 2007 VA joints examination and the normal ranges of motion for VA compensation purposes provided at 38 C.F.R. § 4.71, Plate I for the elbow, examiner should provide clarification/explanation of the left elbow ranges of motion provided on the April 2007 VA joints examination.  

If the April 2007 examiner is unavailable to provide the further explanation sought, the Veteran's claims file must be forwarded to another appropriate medical expert for review and an explanation/clarification of the April 2007 reported ranges of left elbow motion.  

4.  After completion of the above and any other development which the RO may deem necessary, the RO should review the claims file and readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate SSOC and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


